DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1401 and 1403 (See Figure 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim reads “wherein said second insulating layer comprised one or both of silicon nitride and silicon dioxide” when it appears it should more appropriately read “wherein said second insulating layer comprises one or both of silicon nitride and silicon dioxide”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at lines 22-23, the claim recites “a contract pad of a deposition control circuit of said array of deposition control circuits”; however, earlier in the claim at lines 16-18, the claim already recites the limitation “a contact pad associated with a deposition control circuit of said array of deposition control circuits”.  Therefore, it is unclear as to if the later limitation intends to refer back to the prior limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  

Allowable Subject Matter
Claims 1-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
US Patent Application Publication No. 2007/0221504 to Luo (Luo) teaches an electrochemical deposition apparatus with a plurality of individually controlled anodes for deposition on a cathode; however, Luo fails to teach any sort of grid control circuit for the plurality of anodes, and thus would further fail to teach the manufacture of an apparatus thereof.  
US Patent Application Publication No. 2004/0129573 to Cohen (Cohen) teaches an electrochemical apparatus for the production of three-dimensional structures on a cathode utilizing a grid of anodes; however, Cohen fails to teach that the apparatus comprises a grid control circuit as claimed for the grid of anodes, and thus would further fail to teach the manufacture of an apparatus thereof.
Prior art such as, US 5,998,805 to Shi et al. (Shi) discuses grid control circuits; however, for use in very different applications which would not render obvious a similar use in an electrodeposition apparatus, and thus would further fail to teach the manufacture of the present claims.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794